Citation Nr: 1514654	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for a sleep disability also claimed as secondary to the service connected tinnitus. 

2.  Entitlement to service connection for a bilateral hearing loss disability also claimed as secondary to the service connected tinnitus. 



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran had active service from September 1960 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for bilateral hearing loss and sleep apnea.  He claims, at least in part, that his hearing loss and sleep problems are caused by his service connected tinnitus.  The Veteran was afforded a VA audiological examination in July 2010, while the VA examiner rendered an opinion regarding direct service connection the issue of whether the Veteran's hearing loss is caused and/or aggravated by his service connected tinnitus was not addressed.  Service connection for tinnitus was not in effect at that time.  

The Board also notes that while the July 2010 VA examination did not show a right ear hearing loss disability in accordance with VA regulations, private audiological examinations in July 2009 and April 2010 appear to show a right ear hearing loss disability as defined by VA regulations.  

The Veteran has not been afforded a VA examination/opinion in relation to his claims for secondary service connection.  In light of the Veteran's assertions, a VA examination is warranted to determine if his current hearing loss and/or sleep apnea is attributable to service and/or his service connected tinnitus.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine if he has hearing loss and/or sleep apnea that is related to his service or his service-connected tinnitus.  Access to the electronic claims files must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and/or sleep apnea:  (a) had its onset in or is otherwise related to his military service; (b) was caused by his service-connected tinnitus; or, (c) was aggravated by (permanently made worse) his service-connected tinnitus.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

2. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




